Pee Cubiam.
If the defendants were not entitled to have the question of usury decided by the jury, the judgment must be affirmed; for that is the only question the defendants asked the court to submit to the jury. There was no evidence that the plaintiff received the bonus, or knew of or was chargeable with knowledge of the taking of the bonus; and, therefore, the note in the plaintiff’s hands was not tainted with usury. See Lee v. Chadsey, 3 Abb. Ct. App. Dec. 43.
The judgment must be affirmed, with costs.
Present: Gildebsleeve, Dugbo and Dowling, JJ.
Judgment affirmed, with costs.